DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 95-115 are pending. Claims 95-115 are presented for examination on the merits.
Specification
The amendment filed on 12/23/2020 has been entered.
 					Drawings
The amendment filed on 12/23/2020 has been entered.
New Matter 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 95-101, 103-115 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 
Claims 95-115, however, are drawn to a subgenus of insulin analogs that does not appear to be expressly or inherently disclosed:
Claim 95 (Currently Amended) A peptide comprising an A chain and a B chain,
wherein the A chain has the sequence GIVEQCCA8A9ICSLYQLENYCA21(SEQ ID NO:56). and
wherein the B chain and has the sequence FVNQHLCGSB10LVEALYLVCB20ER (SEQ ID NO:57).
wherein:
A8 is selected from the group consisting of histidine, tyrosine, and lysine;
A9 is arginine;
A21 is selected from the group consisting of asparagine and glycine;
B10 is selected from the group consisting of glutamic acid, aspartic acid, and glutamine;
and
B20 is selected from the group consisting of tyrosine, phenylalanine, and proline.
Examiner has examined the originally filed claims, drawings and specification and they do not appear to point one of ordinary skill in the art to the claimed subgenus. Applicants’ statement regarding the support is general and not specific to the amendments made. The specification is void of any haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  See MPEP 2163. One cannot readily conclude, based on the disclosure alone, that there is support for the newly introduced subgenus.
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). 
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the 
The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.  MPEP 2163.01-2163.03.
A description requirement issue can arise in a number of different circumstances where it must be determined whether the subject matter of a claim is supported in an application as filed. See MPEP § 2163 for examination guidelines pertaining to the written description requirement. Most typically, the issue will arise in the following circumstances: 
I. AMENDMENT AFFECTING A CLAIM
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989). An amendment to the specification (e.g., a change in the definition of a term used both in the 
The inquiry into whether the description requirement is met must be determined on a case-by-case basis and is a question of fact. In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976). A description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the examiner to rebut the presumption. See, e.g., In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). The examiner, therefore, must have a reasonable basis to challenge the adequacy of the written description. The examiner has the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims. Wertheim, 541 F.2d at 263, 191 USPQ at 97. 
              I.STATEMENT OF REJECTION REQUIREMENTS
In rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion (see MPEP § 2163 for examination guidelines pertaining to the written description requirement). These findings should: 
(A) Identify the claim limitation(s) at issue; and 
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. A general allegation of "unpredictability in the art" is not a sufficient reason to support a rejection for lack of adequate written description. A simple statement such as "Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed." may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 95-98, 101, 109-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to A21 as defined in the instant claim 95: A21 is selected from the group consisting of asparagine and glycine;
See complete claim:
Claim 95-101, 103-115 (Currently Amended) A peptide comprising an A chain and a B chain,
wherein the A chain has the sequence GIVEQCCA8A9ICSLYQLENYCA21(SEQ ID NO:56), and
wherein the B chain and has the sequence FVNQHLCGSB10LVEALYLVCB20ER (SEQ ID NO:57),
wherein:
A8 is selected from the group consisting of histidine, tyrosine, and lysine;
A9 is arginine;
A21 is selected from the group consisting of asparagine and glycine;
B10 is selected from the group consisting of glutamic acid, aspartic acid, and glutamine;
and
20 is selected from the group consisting of tyrosine, phenylalanine, and proline.
However, the sequence listing filed on 12/23/2020 indicates that A21 is drawn to aspartic acid and glycine (not asparagine and glycine, as claimed):

    PNG
    media_image1.png
    623
    621
    media_image1.png
    Greyscale

Dependent claims 96-98, 101, 109-115 do not correct the lack of clarity as to the scope being claimed, and are therefore included in the rejection. For the sake of compact prosecution the claims 



Conclusion
	No claim is currently allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art describes insulin analogs such as in (A) Zimmerman et al. (“Zimmerman”, US 2008/0146492, cited in the IDS dated 3/14/2019), SEQ ID NOS: 6-7; (B) Sawa et al. (“Sawa”, WO 2005/095443, cited in the IDS dated 3/14/2019), page 3, last paragraph; (C) Boyer et al. (“Boyer”, WO2012/174480, cited in the IDS dated 3/14/2019), SEQ ID NO: 135;  (D) Simon et al. (“Simon”, Molecular Phylogenetics and Evolution, 2004), Table 2, page 761). The insulin analogs in (A)-(D) do not anticipate nor make prima facie obvious the instantly claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 02/2021